(V22) Vanguard Index Funds - Vanguard Small-cap Index Fund (A) Record of Changes in Net Assets USD 109.75 VANGUARD SMALL CAP INDEX FUND – INVESTOR SHARES Total Net Asset Value Net Asset Value per Share US$ Yen (millions) (millions) US$ Yen The 45th Fiscal Year Ended on December 31, 2005 5,902 647,745 28.52 3,130 The 46th Fiscal Year Ended on December 31, 2006 6,808 747,178 32.62 3,580 The 47th Fiscal Year Ended on December 31, 2007 6,214 681,987 32.58 3,576 The 48th Fiscal Year Ended on December 31, 2008 4,050 444,488 20.40 2,239 The 49th Fiscal Year Ended on December 31, 2009 5,913 648,952 27.49 3,017 The 50th Fiscal Year Ended on December 31, 2010 5,270 578,383 34.75 3,814 The 51st Fiscal Year Ended on December 31, 2011 3,925 430,769 33.38 3,663 The 52st Fiscal Year Ended on December 31, 2012 3,813 418,477 38.74 4,252 The 53rd Fiscal Year Ended on December 31, 2013 5,041 553,250 52.69 5,783 The 54th Fiscal Year Ended on December 31, 2014 4,606 505,509 55.86 6,130 The 55th Fiscal Year Ended on December 31, 2015 4,058 445,366 53.03 5,820 2015 End of January 4,519 495,960 54.65 5,998 February 4,792 525,922 57.83 6,347 March 4,810 527,898 58.49 6,419 April 4,677 513,301 57.50 6,311 May 4,757 522,081 58.65 6,437 June 4,600 504,850 58.14 6,381 July 4,547 499,033 57.97 6,362 August 4,231 464,352 54.58 5,990 September 4,012 440,317 51.73 5,677 October 4,217 462,816 54.67 6,000 November 4,262 467,755 55.66 6,109 December 4,058 445,366 53.03 5,820 2016 End of January 3,720 408,270 48.97 5,374 February 3,740 410,465 49.42 5,424 March 4,043 443,719 53.41 5,862 April 4,099 449,865 54.33 5,963
